Mabtkst, J.
This case is important not only from the amount of property involved in it, but from the principle that will be established by its decision, and unanimity iq the opinion of the court would have been a source of great confidence and satisfaction to me. As that, however, unfortunately has not prevailed, I will concisely state some of the reasons upon which 1 have formed my judgment. This case originated from an application to the orphans court of Jlnne Jlrundel county, to receive for probate an instrument of writing purporting to be the last will and testament of David Sieuart, deceased? a caveat was entered by some of the representatives of the deceased to this application, and the orphans court, after receiving the testimony produced by the parties, dismissed the caveat, and admitted the paper to probate, so far as it related to the personal estate.
In an investigation of this kind, the instrument of writing purporting to be a will, is the first object that claims our attention. This instrument professes to dispose of both real and personal estate. It contains seven devises and legacies, leaving a blank in every instance for the name of the devisee or legatee. It has the form of attestation and a seal, but no date, signature or witnesses; and the question for the decision of the court is, whether David Sieuart intended this paper, in its present imperfect and unfinished state, to operate as his will?
The requisites to constitute a will of real estate are clearly and fully established, and it is much to be regretted that the rules relative to a will of personal property a re not equally explicit.
A will to convey lands must be perfect on the face of if, and no defect can be aided or supplied by parol evidence. *166It must not only be intended by the testator as his last will and testament, but must be executed with all the solemnities required by law. The same strictness is not demanded for a will of personal property; but. to constitute a good will even for that purpose, the paper must either be complete on the face of it, or must be supported -by parol evidence. It must appear from circumstances, or the declarations of the deceased, that it was intended to operate as his will in its imperfect and unfinished state. If it be complete on the face of it, it requires no adventitious aid, it is full evidence in itself of the intention of the testator. But'if incomplete and unfinished, and other acts are evidently required and intended to be done to give it full authenticity and completion, in my opinion, it cannot be received as a will even of personal property, unless evidence is produced to satisfy the court it was intended to operate as such, in its imperfect and unfinished state. This I conceive is not, as was suggested by the counsel, a novel doctrine, but has been recognized and acknowledged, from the time of Stuinburne to the present day.
It must be admitted that this paper in itself is extremelj incomplete as a will — indeed without the aid of parol evidence, it is incomprehensible. Besides the absence of date, witnesses and signature, it makes a disposition of real and personal property, but does not name any person to receive it — conscious of these defects, the testimony of witnesses has been resorted to, to show David Steuart intended it as his will in its present state. This testimony then demands our attention. It appears from the record that David Steuart possessed a considerable real and personal estate, that he was a man of information, and knew what was necessary to constitute a good will to transmit his property.
Although the particular time when this paper was written does not appear, yet it is evident it must have been before the death of his mother, at least six weeks prior to his own death, and that during that period he was in good health until a very short time before his dissolution. These, circumstances I consider ail important in the case, because from'them the incompletion of the will cannot be attributed to ignorance or sudden calamity.
As this paper contains dispositions of real as well as personal property, it is fair to conclude, David Steuart in-teaded it should operate equally upon the one as the other, and not that it should be a good will as to the personal, and not the real estate. 'It-is clear that he could not intend it to operate as to his real estate, in its present unfinished form, becáuse from the paper itself it appears that he knew other acts must be done before it could be operative for that purpose — the form of attestation — the three little marks for the witnesses, and the seal, leave no doubt in my mind upon this subject. Is it not equally clear that he intended, before this paper should be his will, other acts should be done to perfect the bequests of personal pro.-*167|»erty? How otherwise can you account for the blanks in every instance for the names of the legatees? It is stated that the intended legatees were all his immediate connexi-ons; of course he could be at no loss for their names. If then he had determined this paper should be the ultimate disposition of his property; if there was no suspended in-' tention relative to it, why did he not insert those names? The blanks, in my opinion, afford strong evidence that he did not intend this paper, in its present form, to be his will. That he kept it by him as preparatory to a will. An inchoate paper that he could complete at any time, if he should ultimately determine to dispose of his property as therein mentioned. It cannot be denied that the description of a legatee would have the same effect in law as naming him-, if the testator intended to substitute the description for the name. But the blanks in this case clearly show that David Steuart had no such intention; that he did not mean to rely on the description of the legatees, but before the will was completed to fill up the blanks with their names.
But it has been contended that this paper was verbally acknowledged by David Steuart as his will, and his conversations with Col. Mercer and Mn. MOulloch, have been relied on to prove this position. Col. Amercer deposes “that some years agone, when in the habit of associating frequently with the late David Steuart, he has had conversations with the deceased, in which he remarked to him, “that he was astonished how any man of common prudence or sense could die intestate; that from the time he had any thing to dispose of, he had made it a point always to have a will by him, or words of that substance, or to that effect.” Mr. M'Cullach states “that he had frequent conversations with the late David Steuart respecting wills and the testamentary dispositions of property; that Steuart always and uniformly reprobated the neglect of persons to make their wills; that shortly before the death of the said Steuart, he alluded to the liability of his being cut oft; and spoke generally of the propriety and duty of every man being 'prepared with a will; that he always declared he was prepared with a will, and kept a will by him, or words to that effect.”
The question arising from this testimony is, whether in those conversations, David Steuart intended to apply his declarations specifically to this paper, because if that was not his intention, however prudent they may have been in theory they can have no operation in this cause. It may be observed that the evidence of Col. Mercer may be inimical to the will, if the declarations of David Steuart to him did not allude to this paper, they can have no effect upon it — If they did allude to it, as the conversations took place pome time since, it clearly proves that it had been in the possession of David Steuart for the period, not merely of sir weeks, but of several years, and remaining so long in his possession unfinished, and evidently on the face of it proving that he intended further acts to be done to give it full *168authenticity, it would create a fair presumption in law, that he had abandoned and did not intend to complete it.
But can it be believed that those general declarations of David Steuart were intended by him to apply to this paper? The will he had in contemplation, as being such as every man ought to keep by him, was one that would .effect the object for which it was intended — would dispose of all the property mentioned in it, and preserve harmony among his representatives. He knew a will to effect that purpose must be executed according to the solemnities of law, and that an unfinished paper, without attestation or signature, could not convey his real estate. If Mr. Steuart was under the impression that it was the duty of every man to be prepared, with a will, can it be presumed he considered himself placed in that situation, by this imperfect paper, which he well knew would not transfer his real property? If, according to his declarations, it was wise and prudent to keep by him such a will as would make a full disposition of his property after his death, it would be the excess of folly, to rely upon a paper of this kind for that purpose, which at all events, leaves the real estate undis-posed of, although named in it, and would inevitably involve his representatives in litigation and dispute. The character given of Mr. Steuart in this record, forbids such an imputation. He could not therefore intend to apply them to this paper.
It is my opinion, that this paper being incomplete and unfinished on the face of it, evidently requiring other acts tobe done to give it full authenticity, and no testimony being. adduced sufficient to satisfy my mind that David Steu-art intended it should be his will in its present form, that it cannot be received as a will even of the personal property — that the decision of the orphans court is erroneous and ■ought to be reversed.
Johnson, J.
The case before the court arises on an appeal from the decision of the orphans court of Mnne-Jlrun-del county, under which, a paper, purporting, to be the last Will and testament of David Steuart, has been received, and recorded.
The paper in question is written entirely in the handwriting of the deceased, who is admitted to have been an intelligent man, well acquainted with the manner in which wills of real and personal property are to be executed, and who, from the evidence in the cause, lived in good health for several weeks after the existence of the writing in question. There are blanks in every disposition he made ot his property, or intended to have made, by the instrument of writing in question. In some instances, the facts stated in the' record before the court, reduce to a certainty the object of the testator’s bounty^ in other instances it is difficult, if not impracticable, consistent with established legal principles, to designate the legatee^ there is no date to the with-it was sealed, but not signed by the testator, and on *169fts face it evidently purports an intention to have been ex-ecutcd, in the presence of subscribing witnesses, in con-fonnity with the. provisions of the statute of frauds, so as to have been effectual as well to pass the real, as the personal property described therein; and after the death of the writer, it was found carefully folded up, and lodged in a secure place amongst the deceased’s valuable papers.
Oil the preceding facts, united with the parol declarations of the deceased, and the circumstance that the instrument in question was complete in the designation of the property intended to be given in every instance, except as to the names of the legatees, who in some instances are so described as to remove every particle of doubt, the question arises, Can such an instrument, consistent with the established principles of law, be received as the last will and testament of the deceased?
Against the validity of the will it has been contended, that notwithstanding the ancient decisions may have supported such instruments, the modern determinations establish a different doctrine, and where “the paper in question, on its face, carries evidence of an intention in the framer to perfect it by some further solemnity, which he lias died without having superadded, having had after-wards sufficient time and heal tit and recollection to complete it, such paper may be inferred not to have been intended to operate as it stood, and the omission to perfect it may ground a presumption of a change of mind in the deceased.” Roberts on Frauds, 453.
If the. position thus advanced was to be, received in its full extent, the consequence would follow, that no will,designed to pass real and persona! property, where an intention on its face was manifest that it was designed to have been executed in conformity with the statute, could be effectual to pass the personal property, although signed and sealed by the testator; for as it would be apparent on the face <)!' the paper witnesses were designed to be obtained, the not procuring them would justify, according to the pm-sitimi, the inference of a change of mind on the part of the deceased. To this extent the principle has not been urged in this cause.
Rut it is contended, that the circumstance of the intended legatees’ names having been omitted, united with other facts disclosed in the case, and the time that elapsed after the paper was written, if they do not evince a change of •nind, establish a more important point, that, the testator never had made up his mind as to whom he would give his property; and that the paper in question never was designed as his will, but was only intended as an instrument, by which, at any moment, he might be able to carry inte full effect a more, matured mind. In other words, that the instrument in question was not written animo testandi.
The objection thus made is extremely plausible; and if nothing else existed in the cause than the paper in question, and the evidence that full time existed for its full *170completion, I should be inclined to think, notwithstanding the careful manner it was placed away, and the other circumstances connected with it, exclusive of Mr. Sieuart’s declarations, that it ought not to be received as a will.
Tn turning my attention to this case, and examining the principles on which the validity of wills depend, ana the obligations they impose on those claiming under them, I have been led to believe cases of this description demand legislative interposition; that persons ought not to be permitted to claim the personal property without a proportionate release of their interest in the real. The only instance in ■which, connected with a will, that a court of equity cannot give relief, is a defectively executed will — and cases of that description frequently call for the interposition of the principle qui sentent commodum debení sentiré et onus, as those, instances to which that principle applies.
Although it seems, nay I may add, is but just, amongst those, who in case of intestacy would inherit the property, that no claim under a will purporting to dispose of the real and ¡xersoftal property should be sustained, yet nothing is-rriorVcer-iain, than that the law is otherwise,- and as we find .it, so are wn.hpUnd to declare it, and not by esfa-blishing'fiidji'ffer.ent rule .enact anew law. But instances of this kiríd ooultf'never occur in court, or scarcely ever eiist in fact, if the wtlf purporting to convey both, could not pass'the personal a;lone; for, perhaps since the statute of frauds, no such--wilj.'has been written without disclosing on its face an. intention to obtain the requisite formalities.
In forming an opinion in this case, there appears no necessity to introduce adjudications, that blanks left for the name of the legatee will not defeat the legacy, provided he is otherwise sufficiently described; nor is there any occasion to establish by authorities, that intended dispositions, being void for uncertainty, will not defeat those where that uncertainly doth not exist. The opposition to the paper in question rests on different grounds, co wit — He had never made up his mind to give to any person; that the paper in question was not written with an intention to give, but as a draft to enable him to give when his mind was fully made up.
As a will can be valid so far as regards personal property, although it purports a disposition of real, without that passing, even when, on the face of the will, an evident intention is disclosed to execute it with other formalities, it follows, the testator, to pass the personal, need not possess, at the same time, an intention to part with the real; or if such intention exists, and that is defeated for the want of the requisite formalities, the personaL dispositions are not defeated.
Having thus premised that a will may be valid as to the personal, when void as to the real; that they are not necessarily void in consequence of containing blanks; that bequests void in themselves for uncertainty will not affect those to which no such objection exists; and that the evine-*171ing, on theface of the will, an intention to have it ea~ecut-ed in the presence of witnesses, will hot defeat the personal bequests, I will add only one other observation before I proceed to consider the paper in question, purporting to be a will, now before the court.
If an intention disclosed on the face of the will to do sonic other act in regard to the personal bequests was to defeat such bequests, on the ground stated of a change of mind in the deceased, or on the foundation that the mind was never made up, then it would appear to sue to follow, that no will designed to pass personal property could be effectual where a blank existed; for I must conclude no one can or ever did believe, but that at the time the blanks are left, an intention existed to fill them up at some future period. But although all must believe the deceased didI intend at the moment he left I/ic blank, at some other time toflulit up, omitting to do so will not defeat the will, if the object of his bounty is other is Vciently described.
The paper in question was found as have been before estat-ed, all in the hand-writing of the deceased, an intelligent man, well conversant with the manner of wqewqew his, carefully folded up in a paper, evidently disclosing on its face also to have been a the terminal of a former instrument, purporting to have been will, and deposited in a secure place-Yet, as there ate such imperfections in the paper in questionm if its validity rested here, I should say li ~ught t~ be rejected.
H~l the paper in question, ~ith all its bnperfections on its flice, been executed according to the statute of frauds, it seems to have been conceded, (as most undeniably would have been the case) it must have been established; for then the anirnv~ teslandi, as conceded on all sides, would have been disclosed; and yet the objects of his bounty would then have been as uncertain as at present; the formalities of the execution could not have made it more plain, or have removed any of the doubts that now exist, as to those who are to take.
Butifth~jonnal execution of the will, imperfect as it is, would have established it, then any otheract done, or any evidence obtained acknowledging it, in addition to the circumstances connected with the paper in question, must produce the same result; for if the formal execution could have established it, then the instrument itself, in conse~ nuence of any, or all the blanks, in consequence of any or all the imperfections and un:ertainties disclosed on its face, do not of themselves so completely establish the waut of the animu.9 test aruli as to render it void, for if they (lid, proof of its due execution could not establish i~as a will-And, ~ts a ~vili in the hand-writing of the testator is suffi~ dent to pass personal property, and there being proof corn' plete that the paper in question is of that description, it would appear to follow, that subscribing witnesses could give it no additional validity~ But if it requ~red any, such *172p“roof exists iti the case; for it is proved by respectable witnesses that the testator to one declared Hie made it a point always to have a will by him,” and to another, and that after the will in question was written, ‘‘that he was prepared with a will and kept a will by him,” thereby evidently recognizing the' paper, as fully and effectually as if he had produced it to the witness, and acknowledged it as such before him; unless the evidence discloses, or at least raises a doubt, whether he meant by his conversation with the last witness a paper different from the present. The declaration made to the first witness was some years pre-vi this to Mr. Steuarps decease; but it is more than likely, from the want of evidence that subscribing witnesses were ever called for by the deceased, united with the envelope having been executed similar to the will in question, that lie never had executed a testament in conformity with the statute; and therefore, when he spoke of a will, he meant one calculated to pass personal property. From the evidence existing in this case, my judgment is satisfied, that the evidence by the first witness applies to such wills, and that the evidence of the other witness relates to the one in question, thereby recognizing it, with all its imperfections, as his last will and testament, and that the decision by the orphans court, directing it to be recorded, was correct.
Nicholson, J.
Until [ came into court this morning, t did not know that it was the intention to deliver opinions in -this case seriatim, and I had not therefore reduced my opinion to writing. Finding, however, that all my brethren are prepared with written opinions, I will state briefly, that the objections to the paper in question are not that the blanks render it invalid as a will for the uncertainty, but that they manifest an indecision on the part of the testator — they show that at the time of writing, the voluntas ■testandi was not complete. Nó attempt has been made to assigti.a reason for leaving the blanks, and as it is admitted that David Sleuart was acquainted with the names of the alleged objects of his bounty, it would seem necessarily to follow that ifhe had decided finally, the names would have been inserted where the blanks are now left.
It is true, that if the paper had been executed agreeably to the statute of frauds, the blanks would not have defeated it as a will, although they might have rendered some of the devises inoperative for uncertainty — But it could nevertheless have been a will. The signing, sealing and attestation, would have evidenced the voluntas testandi, whimsical as that voluntas must appear, which has the complete power of expressing itself, yet leaves itself to be guessed at for years perhaps afterwards. But we are not called on to construe it now. It is our province to say whether it is such a paperas shows a fixed and settled determination of the deceased to make a final disposition of his property. The declarations of David Steuart do not aid it. It is impossible that he could have alluded to this *173paper when be said he bad a will, &e. for it is admitted that he knew it would not pass his veal estate, and knowing this, he could not, consistently with a regard to truth, refer to that which would not prevent the evils which he professed to be desirous of guarding against.
A will of real estate is placed by the statute of frauds on a very different footing from a will of personal estate. In fact they hardly belong to the same class ofinstruments. A will of real estafe is a statutory conveyance; and in order to determine whether it be a will, we are to look only to the formality of execution. If the forms required by the statute have been complied with, we are precluded from saying it was not written animo testandi without regarding the nature of its provisions. But in a will of personal estate, having none of those formalities, we must look into the body of the instrument for substance more than for form. We must search for the animus testandi, and that must be collected from a view of the whole subject matter without regard to technical rules; for on such a subject there can be no rule applicable to all cases. Til this case all the devises are to persons for whose names blanks are left; and one half of them are not even so described as to enable them to take under a will executed with all the solemnities required by the statute. It does not therefore bespeak to my mind such a fixed and settled determination on the part of the deceased as is all important to constitute a last will and testament, and I concur in the opinion that David, Steuart died intestate.
Buchanan, J.
This is an appeal from a decree of the orphans court of Jinne-Arundel county, on a caveat by the appellants against a paper, purporting to be the last will and testament of David Steuart, deceased, being admitted to probate.
By the decision of that court the caveat was dismissed, and the paper admitted to probate, as the last will and testament of David Steuart as to his personal estate. And the question presented to this court is, Whether that paper is the will of David Steuart? In the discussion of this cause, most of the adjudged cases, having any analogy to it, have been cited; but it is difficult to decide such questions upon the authority of adjudged cases, for it is in vain to look for cases exactly parallel; they aie not to be found — each case depending upon its own particular circumstances. We must, therefore, look, not to the decisions made on the facts arising in reported cases, but for the principles governing those dtcisions. And it seems to have been long well settled, that to constitute a written paper a “last will and teslamenr,” it must appear that the deceased possessed aniinum testandi at the time it was written; and that he intended the paper as it stood to be his will, without looking to any thing further to be done in order to perfect it,
*174And it is laid down, that if a man leaves an instrument: purporting to be a will, which is unfinished, or carries evi-deuce on the face of it of an intention in the framer to have perfected it bj some further act, which he has died without doing, having had sufficient time and health to complete if, it shall not be received as his will, but he shall ■be presumed to have changed his mind.
The first thing to be considered then in this case is, What was the intention of David Steuart at the time he wrote the paper before us? And to come at a correct solution of that question, recourse must be had to an examination of the paper itself, which upon the face of it appears to be very imperfect.
No person is named as a legatee or devisee, but every devise is in blank as to the person, some of winch cannot be filled up. The two first are of this description; each is a devise to his brother generally, without being named, with a blank left for the name; he had two brothers then living,andit is altogether uncertain which of them was meant in either of those devises. It is not .signed, and is without date, blanks being left for the month and flay of the month, and it is broken off at the end of the words, “one thousand eight hundred and,,? leaving the particular year of the cen - tury to be added. These, perhaps, are not alone circumstances to set aside a paper, if the testator intended it tobe his will in that form, without any thing further being done; but they are circumstances to weigh on the mind of a judge in looking for the intention of the party. It is said that a person may take as a legatee or devisee under a will, by-description, without being named. But in every such case it would seem that the description must be such as the testator intended to rely upon, without any thing being super-added. In this case, something further seems to have been intended, and the blanks left, afford evidence of that intention. They show that David Steuart did not, at the time, intend to rely upon what was written, as a description of the persons to take under bis will, but left the blanks to be filled up at another time with their respective names, or with some further and more perfect description; Of why were those blanks left? Certainly not of themselves to perform any useful office, since they, as blanks, give no description, nor afford any evidence of who were intended by the deceased. If he had been ignorant of his family, that circumstance might, in some sort, be used to account for his not describing by name those who were intended as the objects of his bounty. But it appears that he was well acquainted with every, branch of his family — Why then, if his mind was made up, ifhehad finally concluded on themanner of disposing ofhis estate, did he leave blanks so important as those relating to the names ofthe legatees or devisees, and particularly when some of those blanks cannot be filled up with any degree of certainty by .those best acquainted with every member of his family? The same may be said of the blanks in relation to the dale — for though a will may be *175good without date, yet in this case, a date is in part set out, and blanks left fur the residue;,from which it is plain, that if he meant ever to perfect the paper produced, as his last will and testament, he intended to date it at the time it should beso perfected, and left the blanks for that purpose. The absence of the signature ol the deceased, at the bottom of the paper, if it were perfect in other respects, would of itself be of no importance, seeing that it is written by himself, with his name set out in the beginning, and a seal annexed. But it is of importance, taken in connexion with the other imperfections apparent on the face of it; tiie particularity of which imperfections show them not to be mere omissions or the effect of accident or ignorance, but the result of a deliberate intention, not to complete it at that time, with a view either of filling them, up at some other time, when he should perfect that particular instrument as his will, or of keeping the paper itself only as a project of a will, or a draft either for consideration, or as a direction whereby he might readily make his will. There are other circumstances apparent on the face of the paper produced worthy of consideration, which have a strong tendency to show that it was not written animo iestandi as it then stood, without any thing further being done. The clause of attestation is very formally drawn, to which is superadded the word “Test,” and immediately following, three small crosses. Now this was certainly clone for some purpose, and as the object could not have been to give effect and efficacy to the paper as it then stood, it would seem as if they were used as memoranda for the government of the deceased, the word “Test” denoting, that when finally executed, it must be subscribed by witnesses, and the crosses directing the number of the witnesses, and the places where their names should be written. The frequent declarations ascribed to the deceased, that lie was prepared with a wiil, and had one by him, cannot be applied to this paper, if he is to be understood as meaning that he had a finished and regularly executed will, but must have related to some other paper; for it is in proof that he was a man of intelligence and information, and well acquainted with the manner and form of making wills, and could not therefore have alluded to this unfinished and imperfect paper, which purports to be a will of both real and personal estate, but which he knew was not such an instrument ass would pass real property. And there is nothing in the whole of the evidence to identify this paper as the one spoken of by him. But if he did” allude to this paper, he could only have meant that he had a paper which he could at any time perfect as his will, or by which he could make one, and not that it was his will in the form it then bore; and that he generally kept a draft or project of a will by him, which he destroyed according to circumstances, may well be inferred, from the fact, that on the envelope were the concluding words of a clause of attestation in his handwriting, corresponding with the concluding words of the *176clause of attestation, by the paper in question, with the word “Test” also subjoined, evidently the- remains of a former draft of a will, to which he may as well be pre-smned to have alluded, when speaking of haying a will by him, as to this paper; and which, together with the paper produced, and the proof that he was in the habit of reprobating the negligence of those who died without wills, very strongly shows that it was not his intention to die intestate as to any part of his property, and that he was ■solicitous to place his estate by will, in a situation to pre--dude any controversy amongst bis relations. And yet, if he wrote this paper animo tesfandi, and intended it to be his will as it then stood, without doing any thing more to perfect it, he must have known, not only that he would die intestate as to the whole of his real property, which it is evident from the face of the instrument itself, containing devises of his real estate, (which was very considerable,) he did not intend to do, and which no one can believe; but that he would also die intestate as to a large amount in the Conococheague Bank, mentioned in the letter of Frisby TUghman, and concerning which no provision is made. And moreover, that the very state of things, which it appears he was solicitous, and which, from the particularity with which he noted the necessity for witnesses, with marks for their number, and the place to be ocou-pied by their names, it is evident he was determined to prevent, would be produced by such an instrument. The paper itself is manifestly an unfinished instrument, intentionally left so by the. framer, who died without perfecting it, 'after having had sufficient time and health to do so; for it appears from the evidence in the cause, that he must ■have lived in good health, at least six weeks after it was •written. It is obvious, therefore, .from the whole of the case, that ;David Steuart did not write this paper animo testandi; but that he either intended to perfect it by such further solemnities as would render it a valid instrument to pass both his real and personal property, or that it was ■only written as a draft, or project of a will, for consideration, or, to serve him in extremity, and in neither case can the circumstance of his having kept it in a place of security make any difference. And if he did not intend it to be ■his will as it then stood at the time he wrote it, no man is ’Competent to tell when the voluntas testandi did exist in his mind as to that instrument. Applying then to this case the principles before laid down, which appear to run through all the authorities since the time of Swinburne, the cone/u-fsionseems to be irresistible, that the paper in question is not the will of David Steuart.
if I have a doubt on this subject, it is a doubt produced by the much regretted ciroumstance that two of my brethren, whose opinions are'entitled to the first consideration, do not concur with me.
‘Chase, Gh. J.
also delivered his opinion, (which we have not been able tó procure,) declaring it to be a good will as *177to the personal estate, and that the decree of the orphans court ought to be affirmed.
DECREE REVERSED.